Citation Nr: 0721447	
Decision Date: 07/17/07    Archive Date: 08/02/07

DOCKET NO.  03-16 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1966 to 
December 1969.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

In May 2005 and March 2006, the Board remanded this case for 
additional development, and the case has been returned for 
further appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Prior to the May 2005 Board remand, the only VA examination 
report of record was of an October 2002 hypertension 
examination conducted by a physician assistant.  In an April 
2005 informal hearing presentation, the veteran's 
representative requested that a new examination be conducted 
and an etiology opinion be rendered by a "qualified 
specialist."  The Board remanded the veteran's claim in May 
2005 and requested that the veteran be scheduled for an 
examination "that must be conducted by a physician with the 
appropriate expertise to evaluate the veteran's claims."  
The veteran's September 2005 hypertension examination was 
conducted by a nurse practitioner, and receipt was 
acknowledged by an endocrinologist.  

A  Board remand confers, as a matter of law, the right to 
compliance with the remand instructions.  Stegall v. West, 11 
Vet. App. 268 (1998).  The Board errs as a matter of law when 
it fails to ensure compliance, and further remand will be 
mandated.  Id.  The Board thus remanded this case in March 
2006.  

The March 2006 remand instructions stated that "[t]he 
veteran should be afforded a cardiology examination by a 
physician; i.e., not a nurse practitioner, physicians' 
assistant, nurse, doctor of osteopathy, etcetera, to assess 
the nature and etiology of his claimed heart disability, to 
include hypertension."  The February 2007 VA examination was 
conducted by a physician assistant.  Given that the purpose 
of the preceding remands was to ensure that the veteran is 
examined by an individual with the appropriate professional 
qualifications, the Board believes another remand is 
warranted.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded an 
examination with a VA physician to 
determine the etiology of his 
hypertension.  The express purpose of this 
remand is to have the veteran examined by 
a physician.  It should be noted in the 
examination report that the individual who 
conducted the examination and prepared the 
requested report is a physician.  
Otherwise, another remand will be 
necessary.

The veteran's claims file must be made 
available to and be reviewed by the 
examiner.  The examiner should indicate in 
the report that the claims file was 
reviewed.  All tests and studies deemed 
necessary should be accomplished and 
clinical findings should be reported in 
detail.  

The examiner should also provide an 
opinion as to whether it is at least as 
likely as not (a 50 percent probability or 
more) that the veteran's hypertension was 
caused, aggravated, or is otherwise 
attributable to his military service or to 
any disability arising from service.  
(Concerning aggravation, temporary or 
intermittent flare-ups of symptoms of a 
condition, alone, do not constitute 
aggravation unless the underlying 
condition has worsened.)  The examiner 
should specifically discuss any 
relationship between the veteran's 
hypertension and his diabetes mellitus.  

A complete rationale for all opinions must 
be provided.  If the examiner cannot 
provide the above requested opinion 
without resort to speculation, it must be 
so stated.

2.  The RO must notify the appellant that 
it is his responsibility to report for the 
scheduled examination and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2006).  In the event that 
the appellant does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

3.  After the above has been completed, 
and after any other development that is 
deemed appropriate, the RO must 
readjudicate the issue on appeal.  If the 
issue on appeal continues to be denied, 
the veteran and his representative must be 
provided a supplemental statement of the 
case.  The veteran must then be given an 
appropriate opportunity to respond.  
Thereafter, the case must be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).

_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




